Citation Nr: 0504230	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected hiatal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1969 and from April 1971 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied an increased rating for the 
veteran's service-connected hiatal hernia currently evaluated 
10 percent disabling.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's September 2001 written statement, accepted 
as his claim for an increased rating for hiatal hernia, he 
requested that the RO acquire treatment records from the VA 
outpatient clinic (OPC) in Oakland Park.  In a November 2001 
duty-to-assist letter, the RO indicated that it had requested 
the veteran's treatment records from the Oakland Park OPC.  
However, there are no records associated with the claims file 
from this VAOPC.  All of the VA medical records associated 
with the veteran's claims file are from the VA medical center 
in West Palm Beach.  There is no explanation in the veteran's 
claims file as to why the Oakland Park OPC records were not 
associated with the veteran's claims file.  Therefore, the 
Board finds that a remand is necessary to request these 
records again and, if obtained, associate them with the 
claims file.

Secondly, the Board notes that the veteran most recently 
underwent VA examination in March 2002.  Given that the 
veteran stated during his November 2004 hearing that his 
disability is worse than demonstrated by this examination, 
the Board finds that the veteran should be afforded an 
additional VA examination to determine his current level of 
disability.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the veteran's 
treatment records from the VAOPC in Oakland 
Park, Florida.  Once obtained, the records 
should be associated with the veteran's claims 
file.  If such records are unavailable this 
should be documented in the claims file.

2.  The RO should schedule the veteran for a 
VA examination to determine the current 
severity of his service-connected hiatal 
hernia.  The examiner should be provided a 
copy of the claims folder.  All necessary 
studies, including any X-ray studies, upper 
gastrointestinal series, and 
esophagogastroduodenoscopy, should be 
conducted.  All clinical findings should be 
reported in detail.  
The examiner should specifically address the 
following

A.  List all symptoms related to the 
service-connected hiatal hernia.

B.  State the frequency of each 
hiatal hernia symptom.

C.  State whether his symptom(s) 
cause considerable or severe 
impairment of health.

3.  Thereafter, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be provided 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


